NO. 07-08-0090-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 1, 2008
______________________________

BEAU JACKSON FUQUA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

NO. 3594; HONORABLE JOHN FORBIS, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
ON ABATEMENT AND REMAND
          Appellant Beau Jackson Fuqua, appeals his conviction for aggravated sexual
assault and punishment of 29 years in the Institutional Division of the  Texas Department
of Criminal Justice.  The clerk’s record was filed on March 21, 2008.  
          The clerk’s record does not contain a certification by the trial court of appellant’s
right of appeal under Texas Rule of Appellant Procedure 25.2(d).  Rule 25 requires the trial
court to enter such a certification “each time it enters a judgment of guilt or other
appealable order.”  Tex. R. App. P. 25.2(a)(2). 
          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  On remand, the trial court shall utilize whatever means necessary to
secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of
Appellate Procedure 25.2(d), regarding appellant’s appeal of the trial court’s judgment. 
Once executed, the certification shall be included in a supplemental clerk’s record and filed
with this Court on or before April 30, 2008.  
          It is so ordered.
 
                                                                           Per Curiam
 
Do not publish.